Citation Nr: 1823734	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-35 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1971 to July 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of the Decatur, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA). 


FINDING OF FACT

The Veteran is not unable to secure or follow a substantially gainful occupation due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  See April 2013 VCAA letter complies with the requirements. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

In this case, VA examiner's opinions were obtained as to the Veteran's service-connected disabilities in October 2011, May 2013 and June 2017.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regard to a TDIU.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

TDIU

Upon review of the record, the Board finds the preponderance of the probative and persuasive evidence is against the claim at any point during the appeal.

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2017).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

Here, the Veteran is service connected for thoracolumbar spine disorder at 40 percent, cervical spine disorder at 20 percent, lumbar radiculopathy of the bilateral lower extremities at 20 percent, cervical radiculopathy of the right upper extremity at 40 percent, and scars given a noncompensable rating.  His total combined rating is 80 percent.  Therefore, he does meet the schedular requirements for entitlement to a TDIU under 38 C.F.R. § 4.16(a).  

However, the evidence does not indicate that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The Veteran appeared for a VA examination in October 2011.  He reported low back and bilateral leg pain.  He stated that yard work, pushing and pulling, bending for long periods of time, and sitting for prolonged time increased the back pain.  He stated that he misses work due to his back pain.  The examiner stated there is no impact on the Veteran's ability to work rendered by his thoracolumbar and cervical spine disabilities.

The Veteran's wife submitted a November 2011 statement that the Veteran's back and neck pain is so great that he requires pain medication to get through the work day.  An October 2011 buddy statements indicates that the Veteran's back pain is severe and it is difficult for him to get up from a sitting position, walk or get out of the car.

In the Veteran's November 2012 application for TDIU, he indicated from 1976 to October 2012 he worked fulltime as a Service Technician for a utility company.  SSA records reflect that this job included disconnecting and reconnecting utility services, communicating with customers about the state of their service, and driving the company truck.

The Veteran appeared for a VA examination in May 2013.  The examiner stated that the Veteran suffers neck pain and decreased range of motion and that physical tasks such as driving a vehicle would be limited.  Overuse of the neck would yield pain and stiffness.  The examiner stated that the Veteran was not entirely limited from sedentary work.  The examiner stated that the Veteran's thoracolumbar back pain and stiffness would also limit his ability to partake in physical work, and that repetitive movements would be completed at a slower rate due to pain and stiffness.  Prolonged sitting and standing would cause pain such that regular breaks would be required.

The Veteran appeared for a VA examination in June 2017.  In regard to the cervical and thoracolumbar spine, the examiner noted that the Veteran is independent with light yard work, shopping, feeding, using public transportation, cleaning, cooking, tying and untying shoelaces, and buttoning and unbuttoning shirts and pants.  The Veteran is unable to climb ramp/stairs/ladder/rope/scaffold, balance on narrow, slippery or erratic surfaces, or stand or walk on level terrain frequently.  The Veteran is not able to kneel, crouch when bending both legs and spine, stoop when bending spine at the waist, or crawl frequently.  The examiner opined that the Veteran can do light desk work/sedentary work without any specific restrictions.

SSA records reflect that the Veteran has been found to be disabled by Social Security since August 2012 due primarily to his back disorder and secondary to his affective and mood disorders.  The Veteran was noted as a semi-skilled worker with 12th grade education.  While the Veteran was found to be disabled he was not limited to a field of work that can no longer be performed due to the impairment or limited to unskilled work due to the impairment.

Upon careful review of the evidence, the Board finds that, while there is evidence of interference with employment, a preponderance of the evidence is against finding that the Veteran's service-connected cervical and thoracolumbar spine and radiculopathy and scar disabilities render him unable to secure or follow a substantially gainful occupation.  VA examiners consistently found the Veteran was able to perform at least light sedentary work despite functional impairment caused by his service-connected disabilities.  Upon review of the Veteran's work experience as a Service Technician, it appears to support that the Veteran could perform light sedentary work, particular with his customer service skillset.  

The Board acknowledges that the Veteran's service-connected disabilities cause functional impairment particularly in the form of back pain and limitation of motion and limit occupational functioning.  However, the Veteran's current assigned disability ratings and 80 percent combined rating are themselves recognition that industrial capabilities are impaired.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In addition to his service-connected cervical and thoracolumbar spine and radiculopathy and scar disabilities, the Veteran has other disabilities to include psychiatric disorder, diabetes and left eye blindness.  The Veteran has stated that he is unable to find work due to his disabilities, although it does not appear that the Veteran has actively sought employment since separating from his prior job.  The Board is constrained to only consider the Veteran's service-connected disabilities in making TDIU determination.  Further, the ultimate question is whether a claimant is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Thus the sole fact that a claimant is unemployed or has difficulty obtaining employment is insufficient to establish entitlement to a TDIU.  Id.

For the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the claim for a TDIU.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU is denied.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


